DETAILED ACTION
Claims 1–7, 9, 11–14, 19, and 20 are currently pending in this Office action.  Claim 20 is withdrawn as being directed to a non-elected invention.  Claims 8, 10, 15–18 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Page 5 of the 03/28/2022 remarks refer to “reference WO ‘342.”  There is no corresponding citation in the September 2, 2021 information disclosure statement (IDS).  However, for clarification, Foreign Patent Document Cite No. 1 was stricken from that IDS because it was already made of record in the Office action mailed on 09/28/2020.

Response to Arguments
The following rejections are withdrawn in light of the narrowing amendment to claim 1 narrowing the content of anionic surfactant and nonionic surfactant:
Claims 1-7, 10-12, and 14 under 35 U.S.C. 103 as being unpatentable over Cauvin et al. (US 2015/0157724 A1; hereinafter “Cauvin ‘724”) in view of Gantner et al. (WO 2008/057155 A1); 
Claim 13 under 35 U.S.C. 103 as being unpatentable over Cauvin ‘724 in view of Gantner further in view of Osawa et al. (US 5827921 A); 
Claims 1-7, 9-12 and 14 under 35 U.S.C. 103 as being unpatentable over Cauvin et al. (US 2015/0190516 A1; hereinafter “Cauvin ‘516”) in view of Gantner; and
Claim 13 under 35 U.S.C. 103 as being unpatentable over Cauvin ‘516 in view of Gantner further in view of Osawa et al. (US 5827921 A).
Even so, applicant's remaining arguments filed 03/28/2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, the remaining 103 rejections were made over at least Kawata et al. (EP 0829253 A2) in view of Gantner et al. (WO 2008/057155 A1), rather than either reference alone.
	Nonetheless, page 10–11 argue that Kawata fails to disclose that the component (B) is an essential component, and the component (C) is not essential,” citing Kawata’s examples as support.  This is unpersuasive because, as discussed in the original rejection, Kawata teaches anionic surfactant in an amount that overlaps with the presently claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Moreover, applicant’s reading of Kawata is overly narrow because it focuses on the reference’s examples.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). MPEP 2123.  As already discussed, Kawata teaches anionic surfactant in an amount that overlaps the presently claimed range.
	Page 11 makes similar arguments regarding Components (B) and (C) with respect to Gantner.  This is unpersuasive because Kawata already teaches amounts of the surfactants as claimed; Gantner was combined therewith to address the combination of (A-2) and (A-3) as claimed of the silicone elastomer.  Further, as for the amounts of (A-2) and (A-3) of amended claim 4, pages 11–12 of the remarks argue from Examples 11–18 of Gantner that the “ratio of (A-2) is up to 5.0, the ratio of (A-3) is at least 95.”  This is an overly narrow reading of Gantner.  A reference is relevant for all of its teachings and its examples do not constitute a teaching away from the broader disclosure per In re Susi.  Gantner teaches that the amounts of (A-2) and (A-3) can be optimized.   Namely, Gantner discloses a silicone composition containing (A) at least one alkenyl-substituted polydiorganosiloxane, (B) at least one organosiloxane containing hydrogen-bonded hydrogen atoms, (D) at least one hydrosilylation catalyst, where the composition has a RHAlk of 0.7 to 1.5 and a RHCE of 0.4 to 1 having good adhesion to the skin. Abstract, claim 1, translation 3 (RHalk being the mole ratio of SiH in (B) to silicon-bonded alkenyl in (A); RHCE being the mole ratio of SiH from chain extenders to SiH). When (B) is blend of an organosiloxanes having at least 3 SiH groups per molecule (functioning as chain extender) and one having 2 SiH groups per molecule (such as those with terminal SiH groups), the RHCE is less than 1 and the amounts of each organosiloxane can be adjusted depending upon the desired value. Id. at [0020], [0025].  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In this case, applicant has not demonstrated the criticality of the ratio of claim 4.  
	As such, the claims are still unpatentable over at least Kawata and Gantner.
	The remarks on page 13–14 are moot because they concern a reference that is not the basis of any present rejection.

Claim Rejections - 35 USC § 103
Claims 1-7, 9, 11, 12, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kawata et al. (EP 0829253 A2) in view of Gantner et al. (WO 2008/057155 A1).
	With respect to claim 1, Kawata discloses an aqueous dispersion of a silicone prepared from a vinyl group-containing polysiloxane and an organohydrogenpolysiloxane; and a surfactant. Abstract. The surfactant can be anionic, nonionic, cationic, or amphoteric depending upon the desired compatibility with the base mixture. Moreover, the surfactant is included in an amount 1 to 10 weight percent of combined vinyl group-containing polysiloxane and an organohydrogenpolysiloxane (the balance of the dispersion being water), but can be adjusted depending upon the desired silicone particle size. Id. at 4, ll. 17-19, 31- 42. The molar ratio of silicon-bonded hydrogen atoms (SiH) to alkenyl groups in the alkenyl group-containing diorganopolysiloxane is about 0.83 to 1.25. Id. at 3, ll. 52-54 (molar ratio as calculated from the inverse of the disclosed 0.8 to 1.2 molar ratio of alkenyl groups to SiH groups). Insofar as Kawata teaches cosmetic makeup formulations (eye shadows, mascara, eyeliner, etc.), one of ordinary skill in the art would reasonably understand that the dispersion is capable of forming an elastomer film upon drying
at normal temperature. Id. at 5, ll. 21-22.  The particles have an average particle diameter of from 1 to 10 µm.  Id. at claim 5.
	Kawata differs from the present claim only insofar as it teaches: i) amounts of anionic or nonionic surfactant and water that overlap the presently claimed amounts of each; and ii) a silicone prepared from a vinyl group-containing polysiloxane and an organohydrogenpolysiloxane but is silent as to a combination of (A-2) and (A-3) as claimed.
	As to i), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Moreover, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Kawata teaches that the amount of surfactant and water can be optimized, it would have been obvious to a person having ordinary skill in the art to select amounts of each depending upon the desired average particle diameter of the silicone particles in the dispersion.
	As to ii), Gantner discloses a silicone composition containing (A) at least one alkenyl-substituted polydiorganosiloxane, (B) at least one organosiloxane containing hydrogen-bonded hydrogen atoms, (D) at least one hydrosilylation catalyst, where the composition has a RHAlk of 0.7 to 1.5 and a RHCE of 0.4 to 1 having good adhesion to the skin. Abstract, claim 1, translation 3 (RHalk being the mole ratio of SiH
in (B) to silicon-bonded alkenyl in (A); RHCE being the mole ratio of SiH from chain extenders to SiH).  When (B) is blend of an organosiloxanes having at least 3 SiH groups per molecule (functioning as chain extender) and one having 2 SiH groups per molecule (such as those with terminal SiH groups), the RHCE is less than 1 and the amounts of each organosiloxane can be adjusted depending upon the desired value. Id. at [0020], [0025]. [0010] also explains that hydrogen functional polyorganosiloxane function as crosslinkers. The silicone composition can be formulated as a dispersion.  Id. at [0055].
	Given that Kawata and Gantner are both directed to silicone compositions and the Gantner teaches a siloxane prepared by reacting an alkenyl-substituted polydiorganosiloxane with a blend of an organosiloxanes having at least 3 SiH groups per molecule and one having 2 SiH groups per molecule, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare particles of silicone elastomer from an alkenyl-substituted polydiorganosiloxane with a blend of an organosiloxanes having at least 3 SiH groups per molecule and one having 2 SiH groups per molecule depending upon the desired degree of chain extension and crosslinking to provide a composition with good skin adhesion.
	With respect to claim 2, Kawata discloses films formed from the dispersion therein, but is silent as to the Asker C rubber hardness of a 1 mm thick elastomer sheet formed of the same.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this case, Kawata teaches an aqueous silicone dispersion comprising each of the
claimed elements.
	While Kawata in view of Gantner do not directly disclose the Asker C rubber hardness of a 1 mm thick elastomer sheet formed from the aqueous silicone dispersion therein, since each of the claimed components is present and rendered obvious by the teachings of Kawata and Gantner, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected that a 1 mm thick elastomer sheet prepared from the dispersion to possess a hardness value as
claimed. Since the USPTO does not have equipment to carry out the analytical experiments, the burden
is therefore shifted to the applicants to prove otherwise.
	With respect to claim 3, Kawata discloses films formed from the dispersion therein, but is silent as to the elongation at break and tensile strength of a 1 mm thick elastomer sheet formed of the same.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this case, Kawata teaches an aqueous silicone dispersion comprising each of the
claimed elements.
	While Kawata in view of Gantner do not directly disclose the elongation at break and tensile strength of a 1 mm thick elastomer sheet formed from the aqueous silicone dispersion therein, since each of the claimed components is present and rendered obvious by the teachings of Kawata and Gantner, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected that a 1 mm thick elastomer sheet prepared from the dispersion to possess elongation at break and tensile strength values as claimed. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 4, Kawata teaches silicone particle prepared by reacting (A-1) with organohydrogenpolysiloxanes, but is silent as to a combination of (A-2) and (A-3) in the relative amounts
as claimed.
	Gantner discloses a silicone composition containing (A) at least one alkenyl-substituted polydiorganosiloxane, (B) at least one organosiloxane containing hydrogen-bonded hydrogen atoms, (D) at least one hydrosilylation catalyst, where the composition has a RHAlk of 0.7 to 1.5 and a RHCE of 0.4 to 1 having good adhesion to the skin. Abstract, claim 1, translation 3 (RHalk being the mole ratio of SiH in (B) to silicon-bonded alkenyl in (A); RHCE being the mole ratio of SiH from chain extenders to SiH). When (B) is blend of an organosiloxanes having at least 3 SiH groups per molecule (functioning as chain extender) and one having 2 SiH groups per molecule (such as those with terminal SiH groups), the RHCE is less than 1 and the amounts of each organosiloxane can be adjusted depending upon the desired value. Id. at [0020], [0025]. [0010] also explains that hydrogen functional polyorganosiloxane function as crosslinkers. The silicone composition can be formulated as a dispersion. [0055].
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Kawata and Gantner are both directed to silicone compositions and the Gantner teaches a siloxane prepared by reacting an alkenyl-substituted polydiorganosiloxane with a blend of an organosiloxanes having at least 3 SiH groups per molecule and one having 2 SiH groups per molecule, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare particles of silicone elastomer from an alkenyl-substituted polydiorganosiloxane and a selected blend of an organosiloxanes having at least 3 SiH groups per molecule and one having 2 SiH groups per molecule depending upon the desired degree of chain extension and crosslinking to provide a composition with good skin adhesion.
	With respect to claims 5-7, Kawata teaches cosmetic makeup formulations (eye shadows, mascara, eyeliner, etc.), which one of ordinary skill in the art would reasonably understand that the dispersion is capable of forming an elastomer film upon drying at normal temperature. Id. at 5, ll. 21-22.
	With respect to claim 9, Kawata at abstract explains that its composition imparts an excellent feeling of smoothness and sleekness, rather than tackiness.
	With respect to claims 11 and 12, Kawata teaches that the particles have an average particle diameter of from 1 to 10 µm.  Id. at claim 5.
	With respect to claim 14, Kawata teaches the surfactant is included in an amount 1 to 10 weight percent of combined vinyl group-containing polysiloxane and an organohydrogenpolysiloxane (the balance of the dispersion being water), but can be adjusted depending upon the desired silicone particle size. Id. at 4, ll. 17-19, 31-42.
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Kawata teaches that the amount of surfactant and water can be optimized, it would have been obvious to a person having ordinary skill in the art to select amounts of each depending upon the desired average particle diameter of the silicone particles in the dispersion.
	With respect to claim 19, Kawata discloses an aqueous dispersion of a silicone prepared from a vinyl group-containing polysiloxane and an organohydrogenpolysiloxane; and a surfactant. Abstract. The surfactant can be anionic, nonionic, cationic, or amphoteric depending upon the desired compatibility with the base mixture. Moreover, the surfactant is included in an amount 1 to 10 weight percent of combined vinyl group-containing polysiloxane and an organohydrogenpolysiloxane (the balance of the dispersion being water), but can be adjusted depending upon the desired silicone particle size. Id. at 4, ll. 17-19, 31- 42. The molar ratio of silicon-bonded hydrogen atoms (SiH) to alkenyl groups in the alkenyl group- containing diorganopolysiloxane is about 0.83 to 1.25. Id. at 3, ll. 52-54 (molar ratio as calculated from the inverse of the disclosed 0.8 to 1.2 molar ratio of alkenyl groups to SiH groups). Insofar as Kawata teaches cosmetic makeup formulations (eye shadows, mascara, eyeliner, etc.), one of ordinary skill in the art would reasonably understand that the dispersion is capable of forming an elastomer film upon drying at normal temperature. Id. at 5, ll. 21-22. The composition may optionally contain germicides. Id. at 5, l. 26.
	Kawata differs from the present claim insofar as it teaches: i) amounts of anionic or nonionic surfactant and water that overlap the presently claimed amounts of each; and ii) a silicone prepared from a vinyl group-containing polysiloxane and an organohydrogenpolysiloxane but is silent as to a combination of (A-2) and (A-3) as claimed.
	As to i), In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Kawata teaches that the amount of surfactant and water can be optimized, it would have been obvious to a person having ordinary skill in the art to select amounts of each depending upon the desired average particle diameter of the silicone particles in the dispersion.
	As to ii), Gantner discloses a silicone composition containing (A) at least one alkenyl-substituted polydiorganosiloxane, (B) at least one organosiloxane containing hydrogen-bonded hydrogen atoms, (D) at least one hydrosilylation catalyst, where the composition has a RHAlk of 0.7 to 1.5 and a RHCE of 0.4 to 1 having good adhesion to the skin. Abstract, claim 1, translation 3 (RHalk being the mole ratio of SiH in (B) to silicon-bonded alkenyl in (A); RHCE being the mole ratio of SiH from chain extenders to SiH).  When (B) is blend of an organosiloxanes having at least 3 SiH groups per molecule (functioning as chain
extender) and one having 2 SiH groups per molecule (such as those with terminal SiH groups), the RHCE
is less than 1 and the amounts of each organosiloxane can be adjusted depending upon the desired
value. Id. at [0020], [0025]. [0010] also explains that hydrogen functional polyorganosiloxane function as
crosslinkers. The silicone composition can be formulated as a dispersion. [0055].
	Given that Kawata and Gantner are both directed to silicone compositions and the Gantner teaches a siloxane prepared by reacting an alkenyl-substituted polydiorganosiloxane with a blend of an organosiloxanes having at least 3 SiH groups per molecule and one having 2 SiH groups per molecule, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare particles of silicone elastomer from an alkenyl-substituted polydiorganosiloxane with a blend of an organosiloxanes having at least 3 SiH groups per molecule and one having 2 SiH groups per molecule depending upon the desired degree of chain extension and crosslinking to provide a composition with good skin adhesion.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kawata et al. (EP 0829253 A2) in view of Gantner et al. (WO 2008/057155 A1) as applied to claim 1 above, and further in view of Osawa et al. (US 5827921 A).
	Kawata at 5, l. 28 specifies including fillers, but is silent as to a relative content of colloidal silica.
	Osawa at abstract discloses an aqueous emulsion comprising a silicone-based composition, the composition comprising (a) water as the dispersion medium; and (b) a combination of ingredients in the dispersed phase of (A) 100 parts by weight (pbw) of an organopolysiloxane having at least two alkenyl groups bonded to the silicon atoms, (B) from 0.05 to 20 pbw of an organohydrogen polysiloxane having at least two hydrogen atoms directly bonded to the silicone atoms, (C) from 1 to 100 pbw of colloidal silica, (D) 0.5 to 20 pbw of a reaction product of an aminogroup containing-organosilane compound and a carboxylic acid anhydride compound, and (E) a catalyst. According to Col. 6 lines 18-20, 43-51 the colloidal silica is a reinforcing agent and is included in an amount of 5 to 50 pbw relative to (A) in order to ensure sufficient reinforcement without yielding a coating film that is rigid and brittle.
	Given that Kawata and Osawa are both directed to silicone-based aqueous dispersions and the advantages of including an amount of colloidal silica taught by Osawa, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include colloidal silica in the claimed amount in order to provide a sufficiently reinforced coating film that is not rigid and brittle.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763